O’Connor, J.,
concurring.
{¶ 59} I concur with the result reached by the majority. However, I join Justice Pfeifer’s partial dissent to the extent that I agree that it is grossly unfair for victims of an accident resulting from a sudden medical emergency to be uncompensated. Common sense dictates that the situation should be remedied.
{¶ 60} I stop short of fully concurring with Justice Pfeifer’s opinion because the remedy should come in the form of a well-reasoned and well-drafted legislative enactment, not by judicial fiat.